EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of July 18, 2022, which amendment has been ENTERED.
It is noted that claims 11-20 stand CANCELLED, and that claims 21-30 are NEWLY-ADDED.
The replacement sheets of drawings of July 18, 2022 are hereby APPROVED.
The drawings of March 31, 2020 as corrected by the drawings of the replacement sheets of drawings of July 18, 2022 are hereby accepted as FORMAL.
Mesher (‘060), cited herewith, is of general interest for the disclosure relating to a sensor sensing a rail.
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  The trademark Bluetooth® occurs in the specification, at least, on page 4, in paragraph [0023] at line 7; on page 7, in paragraph [0033] at line 11; and, on page 10, in paragraph [0057] at line 2.  Applicant is urged to respect the noted trademark by marking it at each use as indicated above.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On page 1 of the specification, delete paragraph numbering [001] and insert –[0001]—therefor.

On page 1 of the specification, delete paragraph numbering [002] and insert –[0002]—therefor.

On page 1 of the specification, delete paragraph numbering [003] and insert –[0003]—therefor.

On page 1 of the specification, delete paragraph numbering [004] and insert –[0004]—therefor.

On page 1 of the specification, delete paragraph numbering [005] and insert –[0005]—therefor.

On page 1 of the specification, delete paragraph numbering [006] and insert –[0006]—therefor.

On page 2 of the specification, delete paragraph numbering [007] and insert –[0007]—therefor.

On page 2 of the specification, delete paragraph numbering [008] and insert –[0008]—therefor.

On page 2 of the specification, delete paragraph numbering [009] and insert –[0009]—therefor.

On page 2 of the specification, delete paragraph numbering [010] and insert –[0010]—therefor.

On page 2 of the specification, delete paragraph numbering [011] and insert –[0011]—therefor.

On page 2 of the specification, delete paragraph numbering [012] and insert –[0012]—therefor.

On page 2 of the specification, delete paragraph numbering [013] and insert –[0013]—therefor.

On page 3 of the specification, delete paragraph numbering [014] and insert –[0014]—therefor.

On page 3 of the specification, delete paragraph numbering [015] and insert –[0015]—therefor.

On page 3 of the specification, delete paragraph numbering [016] and insert –[0016]—therefor.

On page 3 of the specification, delete paragraph numbering [017] and insert –[0017]—therefor.

On page 3 of the specification, delete paragraph numbering [018] and insert –[0018]—therefor.

On page 4 of the specification, delete paragraph numbering [019] and insert –[0019]—therefor.

On page 4 of the specification, delete paragraph numbering [020] and insert –[0020]—therefor.

On page 4 of the specification, delete paragraph numbering [021] and insert –[0021]—therefor.

On page 4 of the specification, delete paragraph numbering [022] and insert –[0022]—therefor.

On page 4 of the specification, delete paragraph numbering [023] and insert –[0023]—therefor.

On page 5 of the specification, delete paragraph numbering [024] and insert –[0024]—therefor.

On page 5 of the specification, delete paragraph numbering [025] and insert –[0025]—therefor.

On page 5 of the specification, delete paragraph numbering [026] and insert –[0026]—therefor.

On page 6 of the specification, delete paragraph numbering [027] and insert –[0027]—therefor.

On page 6 of the specification, delete paragraph numbering [028] and insert –[0028]—therefor.

On page 6 of the specification, delete paragraph numbering [029] and insert –[0029]—therefor.

On page 6 of the specification, delete paragraph numbering [030] and insert –[0030]—therefor.

On page 6 of the specification, delete paragraph numbering [031] and insert –[0031]—therefor.

On page 7 of the specification, delete paragraph numbering [032] and insert –[0032]—therefor.

On page 7 of the specification, delete paragraph numbering [033] and insert –[0033]—therefor.

On page 7 of the specification, delete paragraph numbering [034] and insert –[0034]—therefor.

On page 8 of the specification, delete paragraph numbering [035] and insert –[0035]—therefor.

On page 8 of the specification, delete paragraph numbering [036] and insert –[0036]—therefor.

On page 8 of the specification, delete paragraph numbering [037] and insert –[0037]—therefor.

On page 8 of the specification, delete paragraph numbering [038] and insert –[0038]—therefor.

On page 8 of the specification, delete paragraph numbering [039] and insert –[0039]—therefor.

On page 8 of the specification, delete paragraph numbering [040] and insert –[0040]—therefor.

On page 9 of the specification, delete paragraph numbering [041] and insert –[0041]—therefor.

On page 9 of the specification, delete paragraph numbering [042] and insert –[0042]—therefor.

On page 9 of the specification, delete paragraph numbering [043] and insert –[0043]—therefor.

On page 9 of the specification, delete paragraph numbering [044] and insert –[0044]—therefor.

On page 9 of the specification, delete paragraph numbering [045] and insert –[0045]—therefor.

On page 9 of the specification, delete paragraph numbering [046] and insert –[0046]—therefor.

On page 9 of the specification, delete paragraph numbering [047] and insert –[0047]—therefor.

On page 9 of the specification, delete paragraph numbering [048] and insert –[0048]—therefor.

On page 9 of the specification, delete paragraph numbering [049] and insert –[0049]—therefor.

On page 10 of the specification, delete paragraph numbering [050] and insert –[0050]—therefor.

On page 10 of the specification, delete paragraph numbering [051] and insert –[0051]—therefor.

On page 10 of the specification, delete paragraph numbering [052] and insert –[0052]—therefor.

On page 10 of the specification, delete paragraph numbering [053] and insert –[0053]—therefor.

On page 10 of the specification, delete paragraph numbering [054] and insert –[0054]—therefor.

On page 10 of the specification, delete paragraph numbering [055] and insert –[0055]—therefor.

On page 10 of the specification, delete paragraph numbering [056] and insert –[0056]—therefor.

On page 10 of the specification, delete paragraph numbering [057] and insert –[0057]—therefor.

On page 10 of the specification, delete paragraph numbering [058] and insert –[0058]—therefor.

On page 10 of the specification, delete paragraph numbering [059] and insert –[0059]—therefor.

On page 10 of the specification, delete paragraph numbering [060] and insert –[0060]—therefor.

On page 10 of the specification, delete paragraph numbering [061] and insert –[0061]—therefor.

On page 10 of the specification, delete paragraph numbering [062] and insert –[0062]—therefor.

On page 11 of the specification, delete paragraph numbering [063] and insert –[0063]—therefor.

On page 11 of the specification, delete paragraph numbering [064] and insert –[0064]—therefor.

On page 11 of the specification, delete paragraph numbering [065] and insert –[0065]—therefor.

On page 11 of the specification, delete paragraph numbering [066] and insert –[0066]—therefor.

On page 11 of the specification, delete paragraph numbering [067] and insert –[0067]—therefor.

On page 11 of the specification, delete paragraph numbering [068] and insert –[0068]—therefor.

On page 11 of the specification, delete paragraph numbering [069] and insert –[0069]—therefor.

On page 11 of the specification, delete paragraph numbering [070] and insert –[0070]—therefor.

On page 11 of the specification, delete paragraph numbering [071] and insert –[0071]—therefor.

On page 11 of the specification, delete paragraph numbering [072] and insert –[0072]—therefor.

On page 11 of the specification, delete paragraph numbering [073] and insert –[0073]—therefor.

On page 11 of the specification, delete paragraph numbering [074] and insert –[0074]—therefor.

On page 11 of the specification, delete paragraph numbering [075] and insert –[0075]—therefor.

On page 11 of the specification, delete paragraph numbering [076] and insert –[0076]—therefor.

On page 12 of the specification, delete paragraph numbering [077] and insert –[0077]—therefor.

On page 12 of the specification, delete paragraph numbering [078] and insert –[0078]—therefor.

On page 12 of the specification, delete paragraph numbering [079] and insert –[0079]—therefor.

On page 12 of the specification, delete paragraph numbering [080] and insert –[0080]—therefor.

On page 12 of the specification, delete paragraph numbering [081] and insert –[0081]—therefor.

On page 12 of the specification, delete paragraph numbering [082] and insert –[0082]—therefor.

On page 12 of the specification, delete paragraph numbering [083] and insert –[0083]—therefor.

On page 12 of the specification, delete paragraph numbering [084] and insert –[0084]—therefor.

On page 12 of the specification, delete paragraph numbering [085] and insert –[0085]—therefor.

On page 12 of the specification, delete paragraph numbering [086] and insert –[0086]—therefor.

On page 13 of the specification, delete paragraph numbering [087] and insert –[0087]—therefor.

On page 13 of the specification, delete paragraph numbering [088] and insert –[0088]—therefor.

In that the examiner’s amendment above is merely to make minor, editorial changes to the specification that are necessary to prepare the application for printing as a patent, no authorization was sought from Applicant.  The examiner’s amendment makes the specification comply with 37 CFR 1.52(b)(6).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A device including: a chassis; a plurality of wheels coupled to the chassis, the plurality of wheels configured to engage a rail; a motor configured to cause the device to travel along the rail; and a self-contained position sensor fixed relative to the chassis, the self-contained position sensor configured to provide positional data for the rail when the device travels along the rail.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 and 21-30 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 and 21-30 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The rejection of claims 1-10 under 35 USC 112(b) in the office action of April 29, 2022 has been overcome by the amendment of July 18, 2022 and by the remarks with that amendment, which are persuasive.
All objections in the office action of April 29, 2022, except for the objection to the specification under 37 CFR 1.52(b)(6), have been overcome by the amendment of July 18, 2022 and by the remarks with that amendment, which are persuasive.
The objection to the specification under 37 CFR 1.52(b)(6) as set forth in the office action of April 29, 2022 has been overcome by the examiner’s amendment above.  This examiner’s amendment became necessary in that Applicant would not make the necessary correction to the specification to overcome the objection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648